DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BROWARD COUNTY,
                             Appellant,

                                     v.

               MELISSA STEINBERG and IRWIN STEINBERG,
                              Appellees.

                              No. 4D19-1488

                              [March 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE-14-
002101 (12).

   Rocio Blanco Garcia and Andrew J. Meyers of the Broward County
Attorney’s Office, Fort Lauderdale, for appellant.

  Scott D. Alexander and Selena A. Gibson of Johnson, Anselmo,
Murdoch, Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.